 In the Matter of GEMCO ENGINEERING AND MANUFACTURING CO., INC.",EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE WORK-ERS OF AMERICA, A. F. of L., PETITIONERCase No. 9-R-4694.-Decided February,7, 1948Messrs.Joseph A. RoachandHoward L. Rabe,of Cincinnati, Ohio,for the Employer.Messrs.PeterC. Nolland E.F. Eckert,of Cincinnati,Ohio, forthe Petitioner.MessrsLewisStricklandandA. G. Bush,of Cincinnati,Ohio, forthe Intervenor.Mr. Dan J. Connors,of Cincinnati,Ohio, for the ContractingUnion.DECISIONANDDTRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Cin-cinnati,Ohio, on December 9, 1947, before Philip Fusco, hearingofficer.The hearing officer's rulings made at'the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERGemco Engineering and Manufacturing Co., Inc., is an Ohio cor-poration with its principal office and only plant located in St. Bernard,Ohio, a suburb of Cincinnati.The Employer, at the time of the filingof the petition herein, was engaged in the manufacture of two-wheeledutility trailers, roll-away garage doors, and other metal fixtures andThe name of the Employer appears in the captionas amendedat the hearing.*Members- Houston, Murdock, and Gray.76 N. L..R. B.,61.437 438DECISIONS OF THE NATIONALLABOR RELATIONS BOARDproducts.During the year preceding the filing of the petition, theEmployer purchased steel, its principal raw material, of a value inexcess of $300,000, 95 percent of which was shipped into Ohio frompoints outside the State.During the same period total sales of finishedproducts exceeded $500,000, of which 95 percent was shipped outsidethe State.At the time of the hearing the Employer's operations had beensubstantially curtailed.Production was confined chiefly to two-wheeled trailers, for which raw materials valued at $36,000 a yearwere purchased.Almost the entire production, valued at $100,000 ayear, was shipped to points outside the State.The Employer, at thetime of the hearing, was also engaged in job work, valued at $2,500per week, for J. H. Day Company, Cincinnati, Oliio, a substantialpart of which is shipped outside the State.We find that the Em-ployer is engaged in commerce within the meaning of the NationalLabor Relations Act.IT.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, C. I. 0., herein called the Intervenor,is a labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.International Union of Operating Engineers, A. F. of L., hereincalled the Contracting Union, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONBy a letter dated May 2, 1947, the Petitioner notified the Employerthat it represented a majority of the Employer's employees in an ap-priate unit, and requested a meeting for the purpose of negotiatinga contract.There was no reply to this letter.The petition hereinwas filed May 7, 1947. At the hearing, the Employer and the Con-tracting Union contended that a collective bargaining contract en-tered into between them on August 13, 1946, effective August 14, 1946,and automatically renewed for 1 year on August 14, 1947, was a barto this proceeding.2Inasmuch as the petiiton herein was filed beforeArticle XII, Sec. 1,of the said contract contained an automatic renewal clause providingthat the contract should be automatically renewed for yearly periods;unless either of theparties`gave written notice,60 days before the expiration date, of a desire to amend orteiminate.No such notice was given prior to August 14, 1947. GEMCO ENGINEERING AND MANUFACTURING CO., INC. 439the operative date of the automatic renewal clause of the contract, wefind that the contract is not a bar to the election hereinafter directed.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer, includingtruck drivers, mule drivers, shippers,' leadmen,5 and janitors, but ex-cluding office clerical employees, timekeepers, plant guards, profes-sional employees, and isupervisors, as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Gemco Engineering and Manu-facturing Co., Inc., St. Bernard, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the Direction and supervisionof the Regional Director for the Ninth Region, and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere i]1 or on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and have not'Matter of Southern Adi,ance Bag it Paper Co , Inc,75 N L R B 614 ,Matter ofDrewr8s Lzniited US A,Inc.,74 N L R B 31,Matter of Westinghouse Electric Corpora-tion,71 NL R B 983,Matter of Michigan Producers' Dairy Company,68 N L R B 6.°The shipper works directly under the shipping clerk, and, like the non-supervisoryleadmen discussed below, is not authorized to hire or discharge or effectively to recommendsuch action.6The leadmen are supervised directly by the foreman, who issues orders with respect tothe work that is to be done.When necessary,other employees are assigned by the fore-man toassist the leadmen.The leadmen work along with the men but receive 10 centsper hour more payThey have no right to hire, discharge, or discipline the men, nor torecommend such action;nor do they have the right to assign men to other departments.Grievances are not handled by the leadnienIt is clear from the record that the leadmenhave no supervisory authority within the meaning of the Act, as amendedHatter of S-PManufacturing Corporation,75 N. LR B. 701;Matter of Gasway Corporation,74 N. L.R B 994 ,Mattes of Motor Rebuilders, Inc,74 N L It B 945 , ofMatter of Todd Gal-veston Dry Docks,Inc, 74 NL. R.B. 1059.UAny participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen rehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented by InternationalUnion, United Automobile Workers of America, A. F. of L., by Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, C. I. 0., or by International Union ofOperating Engineers, A. F. of L., for the purposes of collectivebargaining, or by none of said unions.